Case 20-10343-LSS Doc 3191 Filed 05/06/21 RAagSvot <a a

Justice Lrurr Setber Silverstema FILED

fe Lm. MALL LLL betey You Today... Comeerit ;
Mipaeutst The Fe 5. CNse, -

CLERK

  
 

*

_. A Luttle.. Htheurt ysl Ff, tm. the nuddle dhild of

ley boys. Pry tareatS tee bsg lacloo!  Swweetheprti, CS
odo. they were  yearried dahl they beth. passed, they Le

Quer ADS oF Fach, Zest Wed wrortciog Mr ldladass oo

wt Se. FF Cagme. From 4 geod. frmcl e “As “A. Keceg vey oe
AL farmed. the Bisa fac a short Tims. remeaber | Like'ng OO
lil waa “We weet hs King . Cotta p (ma, the. Welmal Boy Soau T

8TLES then fhe we.

 
   

. the  Assi_ Scact _ __

  

~ 4

   

Wa hard +o kellve that this happess_ Tea me bet DT...
1 femnn bee  biwe FEL aang. me AF DL ever teld amayoarae. AY |.
| Weld. be Very... Cm brrnssing For Ms ed my Fadel, 0.

| dete wth 14. he fussy gat. Ameded far me les ha neey

 

—,

We who tel] me tle Blice weavld Take hen, Away ..
AS ee LiKe boy EF war So Scomed, p~awl EE didal oo
Ae AA 8 ee h Kaew. ddat if sae Tigust Kinda. ae

Anat Len hey, E. thought- thew ot wins RU ever bel

boat really . bhS Maver over! Betuse of wolat. happen

te Ver 8. _. Gash  ltKe Sactal Set ings Vv cayerl/
doarck Brust pee Yeop| t, .£. hate. hav i pc.
Takem the / sal ihe Somethin Lk yh; |
hapea/s Your Ohldliced 15 tHken. tean/ 4 LY 15 &T
Lt of Yarn adil Sife 15 The, We Are awl here

tar 2 Short time, Wwe anh/ have out fe vad
Betnse of ths man mh Fhe BSA the Irayerty] oF

 

 
 

Case 20-10343-LSS Doc 3191 Filed 05/06/21 Page2of3

fey Cite was taken AWAY ak Noe Fault of
Ht me, . L Use ta b ete revel So DL used
lise. 5 AySe. diugs en Grffle while te a IW, Phtnk
Sed Le over that, Lhave 6 teslerOul whe
ur hod - Tse dArcqk tess Iny yovapes® 14 10 mul we
| Adapted hes. Lo dbeole wt her gad DF thik
| hon Wwemder$el pad Pure she 15. LE auld Not
Ch Ag lace thet happend fo Me Lapping T? ker. Bktlough,
a Lang 3 proqade Arouwd. her Ave, Saunt Mes oF
Ae Amefal Fh lng pot shouldnt lopppens 7 Mayan e_
Lp chy Space. & typo wand Ate tpl tnrow ou Trius
the B54 sdoult be held Hecaentalle fe
Ldiet happe wed Te me Had 44 ogfect’ 17 had. ons mf
person! hie, MO FF? ark oR but? 17 wns 77
Terethle acT. wud never Shauld of bean Alfe

T+ happens.”

Think You

 
Case 20-10343-LSS Doc 3191 Filed 05/06/21 Page 3of3

“oS SAINT LOUIS. MG 30 |
30 APR 2021 PM7 L |

SuStidg Lancs Se\ber Sve
WS A Bankragtcy CASE ez

ZI4 meer Greer Fe ~e
ty Floor
Vo Wautnasha al, DE {A So |
19801-s02499 | Heahihalen tal Aled Pp ypHad ff egetey peg lts

me AA a ge nm eee

 

 
